DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Welton et al. (US 3965736) in view of Baker (US 20170363079).
Regarding claims 1, 5, 10-11, and 16: Welton discloses an apparatus 32, a system, and a method comprising a body comprising a first clamping mechanism (upper side of Fig. 5) configured to grip a tubular member 21 of a beam pump unit at a first location along the tubular member (Figs. 5-8; col. 4, lines 50-58). Welton discloses a second clamping mechanism (lower side of Fig. 5) configured to grip the tubular member at a second location along the tubular member that is axially-offset from the first location (Figs. 5-8; col. 4, lines 50-58). Welton discloses a base 35 positioned at least partially between the first and second clamping mechanisms (Figs. 5-8; col. 4, 
Walton does not explicitly disclose a gyroscope configured to measure an orientation, an angular velocity, or both of the beam pump unit as the beam pump unit operates or an accelerometer configured to measure an acceleration of the beam pump unit as the beam pump unit operates. Baker also discloses a body 166 comprising a strain gauge coupled to the base and configured to measure a strain on the tubular member as the tubular member moves but also teaches a gyroscope configured to measure an orientation, an angular velocity, or both of the beam pump unit as the beam pump unit operates or an accelerometer configured to measure an acceleration of the beam pump unit as the beam pump unit operates (Figs. 1, 2; [0018]-[0020]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have modified the apparatus of Welton to include a gyroscope and accelerometer as taught by Baker. As both Welton and Baker teach measuring/monitoring devices attached to a polished rod, as Welton and Baker both include a strain gauge, and as Baker teaches the addition of other sensors including a gyroscope and accelerometer, it would have been within routine skill to have selected and added additional sensors, if needed or desired, from a finite selection of well-known and usable sensors. Such a selection, simple addition, and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Welton discloses that the base has a bore formed at least partially therethrough, such that the base defines first and second thin segments on either side of the bore  coupling an integrated sensor to a polished rod of a beam pump unit, measuring a strain parameter using the strain gauge, measuring a gyroscopic parameter using the gyroscope, and measuring an acceleration parameter using the accelerometer (see above; Welton - Figs. 5-8; col. 4, line 50-col. 5, line 2; Baker - Figs. 1, 2; [0018]-[0023]).
Regarding claim 2: Welton discloses that the tubular member comprises a polished rod of the beam pump unit (Figs. 5-8; col. 4, lines 50-58).
Regarding claim 3: Welton, as modified by Baker, discloses that the gyroscope is coupled to the body (Baker - Figs. 1, 2; [0018]-[0020]). 
Regarding claim 4: Welton, as modified by Baker, discloses that the accelerometer is coupled to the body (Baker - Figs. 1, 2; [0018]-[0020]). 
Regarding claim 6: Welton discloses that a cross-sectional shape of the bore is circular (Figs. 5-8; col. 4, lines 50-58). 
Regarding claim 7: Welton discloses that the first thin segment is formed between the bore and a side of the base, and wherein the side of the base has a recess formed therein proximate to the bore (Figs. 5-8; col. 4, lines 50-58). 
In re Einstein, 8 USPQ 167. 
Regarding claim 9: Welton discloses that the strain gauge comprises: a first portion coupled to or embedded within the first thin segment; and a second portion coupled to or embedded within the second thin segment (Fig. 5). 
Regarding claim 12: Welton discloses that the body is in the shape of an I-beam (Fig. 5). 
Regarding claim 13: Welton, as modified by Baker, does not explicitly disclose that the first and second thin segments each have a thickness that is less than 1 mm. However, Welton teaches that the thin segments are a “thin-walled section” (Figs. 4, 7; In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 14: Welton discloses that a side of the base defines a recess, and wherein the first thin segment is between the recess and the bore (Fig. 4, 5, 7). 
Regarding claim 17: Welton, as modified by Baker, discloses that the strain parameter, the gyroscopic parameter, and the acceleration parameter are measured while the polished rod is moving up, down, or both (Welton - Figs. 5-8; col. 4, line 50-col. 5, line 2; Baker - Figs. 1, 2; [0018]-[0023]).
Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Welton et al. (US 3965736) and Baker (US 20170363079), as applied to claims 11, 14, and 16-17 above, and further in view of Picon (US 20200123892).
Welton and Baker disclose the invention substantially as claimed and as discussed above.

Regarding claim 19: Welton, as modified by Baker and Picon, discloses transmitting the digital voltage values to an external computing system using a transceiver positioned within the enclosure (Welton - Figs. 5-8; col. 4, line 50-col. 5, line 2; Baker - Figs. 1, 2; [0018]-[0023]). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker et al. (US 20180217015), McKee (US 4090405), Zhao (US 20160138949), Zhao (US 20210115914), Mackie (US 20110185825), Doyle (US 4644785), Phillips (US 20190203579), and Fyfe et al. (US 20200263531). This art, alone or in combination, discloses many of the recited limitations such as, but not limited to, sucker rod pumping systems including clamping mechanisms, strain gauge, gyroscope, accelerometer, and polished rod.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Taras P Bemko/
Primary Examiner, Art Unit 3672
3/7/2022